                                                                                                                   FILED
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                   Ull !. 8 LUitl
                                       UNITED STATES DISTRICT COURT                                       SOUTH
                                                                                                               CLE -< o.s D15TR :T COu'7
                                                                                                                   N 01STf~1CT OF C:..L·FCR'11M
                                         SOUTHERN DISTRICT OF CALIFORNIA                                 BY        '· • ·
                                                                                                                   v
                                                                                                                                        DE>uT•


             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  v.                                (For Offenses Committed On or After November 1, 1987)
       CARLOS ANTONIO PEREZ-REYNOSO(!)
                                                                       Case Number:          18CR4155-CAB

                                                                    ERIC S. FISH, FEDERAL DEFENDERS, INC.
                                                                    Defendant's Attorney
REGISTRATION NO.                  71957298

D -
THE DEFENDANT:
l:8l pleaded guilty to count(s)        ONE (1) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                    Nature of Offense                                                                        Number(s)
18 USC 1544                        MISUSE OF PASSPORT (FELONY)                                                                  2




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D   The defendant has been found not guilty on count(s)

                                                                          dismissed on the motion of the United States.

     Assessment: $100.00 - Waived


     JVTA Assessment*: $
D
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
oo No fine                      D Forfeiture pursuant to order filed                                  , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. CATHY ANN BENCIVENGO
                                                                   UNITED STATES DISTRICT JUDGE




                                                                                                                       18CR4155-CAB
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 DEFENDANT:                   CARLOS ANTONIO PEREZ-REYNOSO (I)                                         Judgment - Page 2 of2
 CASE NUMBER:                 18CR4155-CAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED (61 DAYS).




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     o     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
                                                                  on
           D    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D    on or before
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
 I have executed this judgment as follows:

          Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL
II

                                                                                                          18CR4155-CAB
